Appeal by an employer and insurance carrier from a decision and award of death benefits made by the Workmen’s Compensation Board. The issue is causal relation between decedent’s employment and his death. The immediate *856cause of death was an acute dilatation of the right heart — coronary arteriosclerosis and occlusion, contributing. Decedent was found dead less than an hour after he took up his post of duty as watchman in a small shack fitted with an electric heater, close to which he had apparently fallen and was found. The body had suffered severe ante-mortem burns on portions of the right hand, forearm, shoulder and back of the head. The accident was unwitnessed. . There was evidence that the burns were a competent, producing and proximate cause of death and such justified the finding of causal relationship. Decision and award affirmed, with costs to the Workmen’s Compensation Board. All concur.